STEPHENSON, Justice. WHEREAS, the above entitled cause having been heretofore submitted for decision, the cause now being ready for final disposition and the Court being sufficiently advised, Mr. Justice Stephenson, Mr. Chief Justice McManus and Mr. Justice Oman concurring; and WHEREAS, the Court being of the opinion that under the facts of this case the charitable use specified in Article VIII, Section 3 of the Constitution of New Mexico should be construed to mean use by the owner of the property rather than the use to which the property is put by the tenant; NOW, THEREFORE, IT IS CONSIDERED, ORDERED AND ADJUDGED by the Court that the judgment of the District Court of the Second Judicial District in and for the County of Bernalillo, be and the same is hereby affirmed, and the cause is remanded to the aforesaid District Court. McMANUS, C. J., and OMAN, J., concur.